Citation Nr: 1647030	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  15-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and B.H.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2014 rating decision of the VA Regional Office ("RO") in Phoenix, Arizona.  Jurisdiction has subsequently been transferred to Seattle, Washington.

In June 2016, the Veteran and B.H. testified before the Board at the RO (Travel Board hearing).  A transcript of the hearing is of record.

In August 2016, the Board remanded the claim for further development.  In a September 2016 rating decision, the RO increased the evaluation of his service-connected CAD to a 30 percent disability rating.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to a rating in excess of 30 percent for CAD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of entitlement to a rating in excess of 30 percent for CAD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran or his or her authorized representative may withdraw the appeal.  38 C.F.R. § 20.204.  In this present case, in September 2016, the Veteran withdrew the appeal of his claim of entitlement to a rating in excess of 30 percent for CAD in a written statement submitted to the RO.  38 C.F.R. § 20.204(b)(1).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 30 percent for CAD is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


